Citation Nr: 1205148	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-15 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for cervical strain.

2. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to November 1990, from  January 1994 to May 1994, and from June 2005 to October 2006. He also had several years of reserve duty in the Army National Guard.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying entitlement to the benefits sought. 

There were previously other claims on appeal, but these have since been resolved or otherwise taken out of appellate review. In March 2011, the Veteran withdrew from appeal a claim for service connection for chronic rhinitis. See 38 C.F.R. § 20.204 (2011). Thereafter, an April 2011 RO rating decision granted service connection for Haglund's deformity of the right and left ankles. Hence, that matter also is no longer before the Board. 


FINDINGS OF FACT

1. There has been a chronic pattern of symptomatology since military service involving cervical strain, and various treatment providers have also attributed        the condition to the Veteran's service.

2. There is no competent evidence etiologically linking headaches with                 the Veteran's military service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for cervical strain. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
2. The criteria are not met for service connection for headaches. 38 U.S.C.A.         §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims being decided on appeal, the RO has issued April 2007 VCAA notice correspondence which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and               the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). The April 2007 notice correspondence included an addendum informing the Veteran as to the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the March 2006 rating decision             on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), service personnel records, and VA outpatient records. There is no indication of any outstanding private medical records to obtain. The Veteran has undergone VA Compensation and Pension examinations with respect to the claims being decided. See 38 C.F.R. § 3.159(c)(4). Meanwhile, in support of his claims, the Veteran provided private treatment records, several personal statements, and a lay statement from a third-party. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Cervical Strain 

The Board has reviewed the available evidence in this case, and finds there is a plausible basis upon which to award service connection for cervical strain. 

The basic facts underlying this determination are as follows. The Veteran alleges the onset of cervical strain during his most recent period of active duty service from June 2005 to October 2006, which included a deployment to Iraq. 

Service treatment records do not disclose any instance of treatment for cervical spine problems per se, specifically during his most recent period of active duty, including his September 2006 military examination for purpose of demobilization. An August 2006 post-deployment questionnaire report does reflect that the Veteran completed the designation for having had "back pain" in service, though there     was no space on that electronic form to designate a problem of the cervical spine region. 

Thereafter, following discharge from active duty, in November 2006 the Veteran received treatment from a private physician for neck pain and low back pain. At that time, there was full active and passive range of motion in the neck region. That same month the Veteran sought out treatment from a chiropractor who characterized the Veteran's problem in part as occipital/cervical segment dysfunction. 

In August 2007, this chiropractor provided a letter indicating that the Veteran had reported to his office before his last deployment to Iraq with complaints of low back pain and neck pain, and after a couple of treatments the Veteran had done well and was dismissed from treatment. According to the chiropractor, since the Veteran had been back his case had become more challenging, with overall muscle tightness and joint restriction that had remained relatively constant. The Veteran had been treated with manipulation, massage therapy, and target exercise and stretching.                   The Veteran had required treatment once a month to maintain his condition. It was stated that since being back from Iraq, the Veteran had been clenching his jaw creating tightness in his neck. This usually was a form of anxiety and created muscle tension throughout the body, and with tightening of muscle there also was restriction of joints. The chiropractor expressed the belief that the Veteran's last trip to Iraq was the root of his present problem. 

In August 2007, the Veteran underwent a VA Compensation and Pension examination for general medical evaluation. At that time, the Veteran estimated his cervical spine discomfort at a level of 3/10. He would do self-manipulation of the cervical spine and would feel a sense of popping and this did relieve the cervical discomfort. He had benefitted from chiropractic care. There was no history of significant trauma to the cervical spine and he did not have numbness or tingling to the thumb or fingers to suggest any form of radicular involvement. He had not had any periods of incapacitation relative to the cervical spine in the previous                 12 months. Sudden rotary movements could cause more cervical pain and sometimes an uncomfortable position at night would lead to more pain at the cervical spine. Upon physical examination, range of motion consisted of cervical flexion to 41 degrees, extension to 45 degrees, spinal flexion to 27 degrees right and 30 degrees left side, and spinal rotation 72 degrees right and 70 degrees left side. The range of motion was not additionally functionally limited following repetitive range of motion testing by stiffness and mild discomfort that was present. There was no paraspinous cervical myospasm. The diagnosis given, in relevant part, was chronic cervical strain.

A September 2008 statement from an individual who served with the Veteran states that the Veteran was the base safety officer for LSA Anaconda in Iraq, during which the Veteran did not complain often, but did mention on various occasions that his lower back and neck caused him a lot of pain, and was relieved some if he did exercise on a regular basis. The Veteran specifically mentioned neck pain and that it was bad enough that at times it interfered with his ability to sleep. 

Records of VA outpatient treatment reflect that during a May 2009 psychological consult, the Veteran reported having had neck and shoulder pain, but seemed to acknowledge that much of this might still be exacerbated by his underlying emotional stress from other facets of his life.

On a military medical exam that month related to continued duty in the Army National Guard the Veteran identified the condition of chronic neck pain.

In his own March 2010 statement, the Veteran stated that while in Iraq he had difficulty sleeping during mortar attacks, and his muscles including the back and neck were always tight with stress and he rarely was able to take a break from his duties to exercise.

Through her October 2010 correspondence, a VA psychologist and medical director of the Polytrauma/Traumatic Brain Injury program at the St. Louis VA Medical Center (VAMC), stated that she had been involved with the Veteran's treatment since early 2009 for residual problems from military deployments. According to the psychologist, the Veteran had significant neck and shoulder pain, with a significant component of myofascial pain. He had been getting physical therapy and some massage therapy with some benefit, but the chronic pain was disruptive to sleep and limited his work endurance. 

In December 2010, the Veteran underwent a VA Gulf War guidelines examination. As to the cervical spine, the Veteran reported increased pain and stiffness. An MRI of the cervical spine was negative. The diagnosis given following physical examination was that of chronic cervical strain without features of compressive neuropathy. 

Having reviewed the evidence at hand, the Board is satisfied that there is indication of a cervical strain condition with its incurrence in military service. While there  was no record of treatment for the same during service, the Veteran has since given competent lay testimony as to having had neck pain and discomfort brought about therein. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). The lay statement of an individual who served with the Veteran and recalled the Veteran's complaints of neck problems corroborates this finding. Moreover, there is a consistent pattern of continuity of symptomatology of a cervical spine condition since November 2006, a few months after service discharge, and continuing throughout the present time. See 38 C.F.R. §§ 3.307, 3.309(a) (2011). The Board recognizes that there are some situations in which the manifestation of cervical spine degenerative arthritis within one year of service discharge (to a compensable level) would warrant service connection on presumptive grounds -- that is not the case here, inasmuch as the Veteran was not nor has ever been shown to have objective joint pathology of the spine. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). However, there is nonetheless consistent evidence of what several treatment providers have identified as muscle strain in the cervical spine region dating back to service. Indeed, the correspondence from both a private chiropractor and a VA psychologist specifically relate the onset of cervical strain to the Veteran's military service. To the extent the chiropractor's and others' assessment of the Veteran's cervical strain mentions a possible underlying anxiety component, this also     should not limit recovery given that the Veteran has described having experienced significant episodes of anxiety during his deployment to Iraq and is presently service-connected for PTSD.

The evidence on file does not establish beyond all doubt that the Veteran has a cervical spine disorder related to his military service, but that is not the evidentiary standard which applies. Rather, given that there is at least as much evidence in favor of the claim as against it, the benefit-of-the-doubt doctrine applies, and all reasonable doubt on the determinative issue of causation is resolved in the Veteran's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On this basis, service connection for cervical strain is granted.  

Headaches

Upon comprehensive review of the record, the Board finds that service connection for headaches is not warranted. 

The service treatment history is demonstrably absent for any notation of symptoms, findings, complaints or treatment for headaches of any type.

The Veteran underwent VA Compensation and Pension examination in             August 2007 for general medical evaluation, during which he described having headaches with one day of prostration four weeks previously. By the Veteran's account, the headaches were nonpulsatile and did not suggest a migraine in nature, and there was no aura or prodrome such as visual, olfactory or gustatory changes. The headaches when they did occur generally were in association with increased discomfort at the cervical spine. The Veteran felt that chiropractic manipulation had helped his headaches. The headaches in terms of frequently lasted at most one day, but ordinarily were from 30 to 45 minutes and were in association with more cervical pain. He had not used any form of anti-migraine medication or vascular headache type of therapy. The diagnosis given in pertinent part was of muscle contraction headaches. 

Thereafter, the next mention of the condition is through an April 2009 VA psychologist's report which observed that the Veteran had significant headaches. 

The Veteran also reported the condition of "weekly tension headaches" on a      May 2009 military medical examination for purpose of continued reserve duty. 

The Board cannot find that the criteria for service connection have been met. At the outset, there is questionable indication from the limited treatment history that the Veteran currently has a headache condition. That having been said, the Board         will presume one exists as the Veteran described having headaches nearly contemporaneous with the initiation of his claim for compensation benefits.            See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Whereas there is indication post-service of a headache condition, there is no tenable basis in the record or other legitimate theory advanced by the Veteran to suggest in-service incurrence of his headaches. It is an essential element to establish service connection for a claimed disability that there manifest competent indication of a causal nexus to military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). Here, as a preliminary finding, there is no documented, or reported initial incurrence of headaches during the Veteran's military service. While the Board would consider lay evidence of in-service initial onset in lieu of actual documentation, there is no discussion of the same. 

Turning to the post-service medical history, the Veteran was first noted to have "muscle contraction headaches" upon an August 2007 VA Compensation and Pension examination. Though in some instances presumptive service connection is available for a chronic condition of "organic diseases of the nervous system," the August 2007 VA examiner did not ever indicate that there was an underlying neurological component to the Veteran's headaches, and indeed, by his description of the condition appears to indicate otherwise. Consequently, presumptive service connection as a chronic disease is not available as a theory of recovery. Nor for that matter is this a case in which the Veteran has described his headache condition as an undiagnosed illness related to service in the Persian Gulf, another potential theory of presumptive service connection. See 38 U.S.C.A. § 1117. In any event,  the description of the headaches as due to "muscle contraction" strongly implicates a known etiology from the Veteran's headaches, rather than a chronic qualifying disability to which the undiagnosed illness statute might otherwise be applicable. See 38 C.F.R. § 3.317(a)(ii). 

Given the inapplicability of presumptive service connection, there must instead be demonstrated direct proof of the requisite medical nexus to service. The Board finds that this evidence is not forthcoming from the record, which is limited to the intermittent diagnosis and evaluation for headaches, but never addresses its etiology. Nor is there a very consistent pattern of diagnosis and treatment for headaches from service discharge to the present time. The Board also points out that whereas headache symptoms appeared at times concurrently with cervical strain according to the August 2007 VA examiner, there is no demonstrated etiological linkage between headaches and now service-connected cervical spine problems, particularly given that cervical strain implies only muscle strain, not joint problems, and also that VA examination consistently found no radicular or other neurological component to the Veteran's cervical spine condition. Thus, there is no demonstrated causal nexus to service, or for that matter, to any already service-connected disability. 
For these reasons, the Board is denying the claim for service connection for              headaches. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for cervical strain is granted.

Service connection for headaches is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


